WALKER, P. J.
For anything that appears in the bill of exceptions, the statement of the witness A. B. Ray in reference to paying Jim Lee for checks issued by Mr. Bynon may haye been in response to a question or questions calling for a statement on that subject, to which no objection was interposed by the defendant. If so, the defendant was not entitled to have the responsive answer of the witness excluded on motion. It could not, by failing to object to the question, speculate on the answer the witness would make, and then be entitled to have the answer excluded.
The other assignments of error must be regarded as haying been waived, as the counsel for the appellant in his brief merely mentions them, and asserts in general terms that the rulings complained of were erroneous. An appellate court is not in this way to have the burden cast upon it of undertaking an unassisted search for errors in the record.—Fitts v. Phoenix Auction Co., 153 Ala. 635, 45 South. 150; Pearson v. Adams, 129 Ala. 157, 29 South. 977; Harper v. Raisin Fertilizer Co., 148 Ala. 360, 42 South. 550; Hodge et al v. Rambo, 155 Ala. 175, 45 South. 678.
Affirmed.